DETAILED ACTION
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  “the portion of the tongue-shaped piece portion on the side of the continuous part” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “each combination in which the flow path of the first member and the flow path of the second member are connected to each other…” It is not understood what this means. “The flow path of the first member” and “the flow path of the second member” are each singular 
a continuous part, continuously provided across a plurality of the coupling parts. It is not understood how the second member can both include a single coupling part and be provided across a plurality of coupling parts. Correction is required. 
Because claims 2-12 and 14 depend from claim 1, they are also rejected on this basis. 

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a rib on the portion on the side of the continuous part…” it is not clear to what the claimed portion is intended to refer. Claims 3 and 5, from which claims 4 and 6 depend, recite “a portion of the tongue-shaped piece portion on a side of the continuous part,” which would seem to refer to the same portion, but the claim language is different and therefore indefinite. Further, the claim recites “both end sides of the tongue-shaped piece portion,” but it is not clear to what this is intended to refer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al. (7,198,611).

Regarding claim 1, Connell teaches a connector, comprising: 
a first member (fig. 1A, items 42, 44, 50) in which a plurality of flow paths is provided (see fig. 1A, note that several portions of first member can be said to have distinct flow paths); 
a second member (fig. 1A, items 12. 34, 41, 32, 40) in which a plurality of flow paths connected to the flow paths of the first member is provided (see fig. 1A, note that several portions of the second member could be said to have distinct flow paths); and 
a sealing member (fig. 1A, item 18) having elasticity, configured to prevent leakage of fluid from between the first member and the second member (see fig. 1A); 
wherein the second member includes a coupling part (fig. 1A, item 12), coupled to the first member by overlapping the first member in a radial direction of the flow path for each combination in which the flow path of the first member and the flow path of the second member are connected to each other (see fig. 1A, 112 rejection); 
the sealing member is disposed in contact with the coupling part for each combination (see 112 rejection, see fig. 14A); 
the second member includes: 
a continuous part (fig. 1A, item 16), continuously provided across a plurality of the coupling parts (see 112 rejection), and a tongue-shaped piece portion (fig. 1A, item 
the continuous part is disposed on an outermost side of the connector in a vicinity of the sealing member (see fig. 1A); and 
the tongue-shaped piece portion includes an engaging portion that engages with the first member on a free end side (see fig. 1A). 	Regarding claim 2, Connell teaches the connector according to claim 1, wherein the tongue-shaped piece portion is disposed on a side opposite to a side of the coupling part with respect to the sealing member (see fig. 1A). 	Regarding claim 3, Connell teaches the connector according to claim 1, wherein a portion of the tongue-shaped piece portion on a side of the continuous part is thicker than a portion of the tongue-shaped piece portion on the free end side (see fig. 1A). 	Regarding claim 4, Connell teaches the connector according to claim 3, wherein the tongue-shaped piece portion includes: 
a rib on the portion on the side of the continuous part, configured to make the portion of the tongue-shaped piece portion on the side of the continuous part thicker than the portion of the tongue-shaped piece portion on the free end side (see 112 rejection); and 
the rib is disposed on the portion on both end sides of the tongue-shaped piece portion in a direction orthogonal to both the direction in which the tongue-shaped piece .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Ueda et al. (2015/0239250).
 	Regarding claim 14, Connell teaches the connector, described in claim 1. Connell does not teach and an inkjet head; wherein the fluid is an ink; and at least one of the first member and the second member is a damper, configured to adjust a pressure of the ink supplied to the inkjet head. Ueda teaches this (Ueda, see fig. 3, Note inkjet head 20, which is supplied ink from tank 31 with damper 34 to adjust pressure upon supply of ink to the head 20). It would have been obvious to one of ordinary skill in the art to apply the connector disclosed by Connell to printhead disclosed by Ueda because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Ueda does not go into detail about the construction of its connector section 35/32/4, it would have been obvious to one of skill in the art at the time of invention to look to Connell’s disclosure of a leak-proof connector construction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.